Bullard, J.,

delivered the opinion of the court.
The appellant relies upon the following points :
1st. That the court erred in ruling that the defendant had waived his exception, by not requiring a trial on it, before the case was set down for trial.
2d. That the court erred in not permitting him to interro--gate a juror, on oath, whether he understood the English language.
3d. That the verdict is void, because it does not specify the day from which the interest is to be computed.
4th. That the judgment was not rendered within the three days after the verdict, as required by the Code.
The party who fails to offer evidence of thefacts on which his exception is based, and proceeds to trial on the merits, maybe held to have waived the exception.
A party has no right to interrogate a juror, on qath, whether he understands the English language.
A verdict which gives interest from judicial demand is sufficiently certain, as the record specifiesthe day.
Judgment may be rendered at-ter the lapse of more than three days from that on -which the verdict is found. The appellant complains, with a bad grace, that judgment was not rendered against him soon enough.
I.The record does not inform us of the facts upon which the exception alluded to was based. The appellant having proceeded to trial on the merits, without offering any evidence of such facts as were necessary to sustain his exception, may well be held to have waived it.
II. The law has not thought proper to make ignorance of the English language a good cause of challenge. The' question was, therefore, in our opinion, impertinent.
III. The verdict gives interest from judicial demand, which date is shown by the record, “ id certum est quod cerium reddi potest.”
IV. The appellant complains, with a bad grace, that the judgment was not rendered against him soon enough. ' We can perceive no good reason why judgment should not be rendered more than three days after verdict found, if there be no other objection.
We should have granted the prayer of the appellee for damages on this appeal as clearly frivolous, if it had not been filed too late. Code of Practice, article 890.
It is, therefore, ordered and adjudged, that the judgment of the 'District Court be affirmed, with costs.